Nicholls, C. J.
I concur in so far as this judgment affirms the judgment appealed from, and dissent in so fax as it amends the judgment appealed from, and reserve the right to hereafter assign my reasons for my opinion.
Blanchard, J., concurs in the decree in so far as the same reverses the judgment appealed from and dissents from same in so far as it affirms the said judgment, and for reasons for his dissent refers to the dissenting opinon of the late Mr. Justice Watkins, heretofore handed down. He reserves the right to assign in separate opinion additional reasons for dissent.
Provosty, J., takes no part.